DETAILED ACTION
The following is a Final office action in response to communications received on 9/24/2020.  Claims 1 and 3-9 have been amended.  Claims 1-13 are pending and examined below. 

Response to Amendment
Applicant’s amendment to the claims are sufficient to overcome the claim objections set forth in the office action dated 6/24/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malushte (U.S. Publication No. 20110114819) in view of Yabuuchi et al. (U.S. Publication No. 2003002911) and McDonagh (U.S. Publication No.20160281355).
Regarding claims 1, 9 and 11, Malushte  discloses a permanent concrete formwork for the manufacture of a metal concrete composite structure, the formwork comprising two walls each formed of at least one metal plate (1110, 1120; Fig. 11), the walls being parallel, located facing each other and spaced apart from each other so as to delimit an internal volume of the formwork; struts (1140) connecting the two walls and securing said the two walls together, the struts passing right through said the two walls and thereby protruding from each side of the formwork (Fig. 11);  wherein each metal 
Regarding claim 2, McDonagh further discloses the assembly rod would be adapted to be placed inside the internal volume of the formwork facing the connection between the two metal plates (Figs. 5 and 15).
Regarding claim 3, Yabuuchi further discloses the bars (5-8) located at the periphery and the center of the metal plates having a diameter, but does not disclose the diameter of the bars located at the periphery greater than the diameter of the bars located in the center of the metal plates.  However, it would have been obvious to one having ordinary skill at the time of the effective filing date to have the diameter of the bars at the periphery to be greater than the diameter of the bars at the center of the plate to provide greater reinforcement where greater forces are applicable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   There would be no new or unpredictable results achieved from using different size of bars for reinforcement. 
Regarding claims 4 and 10, Malushte discloses the formwork as set forth above, but does not disclose the formwork comprising a sealing plate disposed on the formwork outside the internal volume and removably secured to struts, the sealing plate being located at the ends of two metal plates adjacent over an entire height of the two 
Regarding claim 5, Malushte discloses the formwork as set forth above, but does not disclose an alignment beam disposed on the formwork removalby secured to the struts. However, Yabuuchi et al. teaches that it is known to have formwork (Figs. 10-11) comprising an alignment beam (49, 50) disposed outside the internal volume and attached to two metal plates adjacent over at least half a length of the metal plates.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have placed an alignment beam secured by struts (71) along the top surface of formwork to make certain two plates were aligned and secured together to prevent a blowout or leakages. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malushte (U.S. Publication No. 20110114819) Yabuuchi et al. (U.S. Publication No. 2003002911) and McDonagh (U.S. Publication No.20160281355) further in view of Hayakawa (U.S. Patent No. 5,632,923).
Regarding claim 6-8, Malushte discloses the formwork for an assembly having an internal volume as set forth above, but does not disclose an assembly being L-shaped and comprising connection rods for securing the formworks.  However, Hayakawa teaches that formworks (1, Fig. 15) are known to take on any shape as desired including an L-shape (Fig. 15), a T-shape (Fig. 21) or a cross shape (Fig. 20) wherein the forms are in constant communication with one another and are connected by connection rods comprising protrusions located inside the internal volume (131, Fig. 39).  It would have been obvious to one having ordinary skill in the art at the of the effective filing date to have the concrete formworks take on any shape as desired and taught by Hayakawa to have a structure that was able to be constructed according to the architectural design.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES J BUCKLE JR/           Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633